BERRY, j.
The appellant was convicted in the district court of Hemphill county for the offense of arson and her punishment assessed at confinement in the penitentiary for a term of two years.
 There are but two hills of exception contained in the record'. Bill of exceptions No. 1 complains at the court’s action in refusing to grant an election. The record discloses that this bill wa§ not filed until November 28, 1924, and that the term of court at which the appellant was tried adjourned on the 3d day of September, 1924, and the record fails to show that appellant was granted an extension of time in which to file bills of exception and statement of facts. Under this condition of the record, appellant’s bill of exceptions No. 1 should not be considered. An inspection of same, however, if it could be considered, fails to show any error. The court in his charge, in pertinent language, specifically limited the'jury to a consideration of facts which show one transaction and one only, and no harm was therefore done to the appellant in refusing to grant her motion for an election.
The other hill of exception contained in the record complained at the argument of the district attorney. The bill shows that the district attorney was reprimanded by the court for the use of the language complained of, and the jury was instructed by the court to not consider the argument complained of, and the court’s qualification to the bill further shows that no written request was made by the appellant to have the jury charged in writing not to consider the argument. The record further discloses that the appellant was given the lowest penalty for the offense with which she was charged, and that on the trial of the case she offered no testimony and in no wise disputed the case as made by the state. The state’s testimony was amply sufficient to show a wanton effort on the part of the appellant to bum the jail in which, she *665was incarcerated at the time the offense is alleged to have been committed. Under the conditions above stated, no reversible error is shown by this bill or by this record.
It is therefore our opinion that the judgment of the trial court should be in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.